We think the lienor, who is the subcontractor herein, should serve a copy of the contract and furnish details of the labor and material charged for, specifying the number of working hours for the various types of mechanics or laborers and the rate of wages for each type and the particulars of the kind and quantities of materials and the charges therefor. It should also supply the items charged to the contract and those charged to extras. Order unanimously modified in accordance herewith and, as so modified, affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Present — Peek, P. j., Glennon, Callahan, Van Voorhis and Shientag, JJ.